Citation Nr: 0410905	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cerebral vascular accidents 
secondary to brain trauma.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from March 1961 to March 6, 1964 
and March 19, 1964 to May 18, 1967.

This appeal arises from a July 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for cerebral 
vascular accidents secondary to brain trauma.

In reviewing the record, it is noted that in September 1976 the 
veteran appeared to have raised a claim for entitlement to service 
connection for hypertension.  This claim has not been adjudicated 
by the agency of original jurisdiction, and is referred to the RO 
for appropriate action.  


REMAND

The determination has been made that additional development is 
necessary in the current appeal.  There has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.   A review of the records in this case reflects that the 
veteran has not been provided with notice of the Veterans Claims 
Assistance Act of 2000 with respect to his appeal for entitlement 
to service connection for cerebral vascular accidents secondary to 
brain trauma.  Instead, the veteran was provided with VCAA notice 
for an increased rating claim.

In addition, progress notes reveal that a VA social worker 
assisted the veteran with completing his "application for social 
security disability" in February 2004.  However, the claims file 
does not contain copies of decisions or medical records from the 
Social Security Administration.  Such records must be obtained.

Furthermore, in September 1976, the veteran submitted a claim for 
entitlement to service connection for hypertension, secondary to 
his service-connected headaches.  In the context of this claim, 
the veteran wrote that in June 1976, Dr. Beal, of Seat Pleasant, 
Maryland, had diagnosed him with hypertension related to his 
military service.  The claims file does not contain treatment 
records from Dr. Beal.  

Finally, the veteran submitted additional medical evidence in 
February 2004, subsequent to the most recent statement of the 
case, which was issued in September 2003.  In the absence of a 
waiver by the veteran, this evidence must be considered by the RO 
prior to it being considered by the Board.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
The RO should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also ensure compliance with VA's 
obligations under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the Social Security Administration and 
request that agency to provide copies of any decisions concerning 
the appellant's claim for disability benefits with that agency, as 
well as any medical records utilized in arriving at their 
decision.

3.  The RO should contact the veteran to determine the address of 
Dr. Beal and the period during which he treated the veteran.  The 
RO should then attempt to obtain medical treatment records from 
Dr. Beal from the treatment period.

4.  The RO should then readjudicate the issue on appeal.  If the 
determination remains unfavorable to the veteran, he and his 
representative should be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant actions taken on the 
claim for benefits.  The veteran should be given an opportunity to 
respond to the SSOC.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





